Beasley, Judge.
Accusations were filed against appellant for obstructing an officer and fleeing the police in violation of local ordinances. The Municipal Court of Forest Park bound over those charges, as well as a charge that appellant had driven with a suspended license, to the State Court of Clayton County. Based on her entry of guilty pleas, appellant was convicted of the obstruction and fleeing offenses in state court, which imposed fines for each conviction and sentenced appellant to time served. No conviction was entered for the charge that appellant drove with a suspended license.
Appellant enumerates as error the admission of certain testimony and various actions by her court-appointed attorney, the prosecutor, the trial judge, and the court reporter. She also contends that the evidence is insufficient to support the convictions. Her brief is addressed solely to the sufficiency of the evidence. She also denies that she pled guilty to the obstruction and fleeing charges. Her plea contains the notation “— with an explanation.”
The errors enumerated, which would be waived by entry of a valid guilty plea anyway, are not reviewable in the absence of a transcript of the proceedings below. An indigent defendant must request that a hearing on a misdemeanor charge be reported and transcribed, unless the trial court on its own motion orders that this be done. See OCGA § 5-6-41 (b). Parker v. State, 154 Ga. App. 668 (1) (269 SE2d 518) (1980). The proceedings were not reported, and there is no suggestion of a request for reporting. Nor were either of the alternative procedures provided for in subsections (g) and (i) of the Code section followed. The appeal presents no issue for our consideration. Id. at 669 (2).

Judgment affirmed.


Birdsong, P. J., and Andrews, J., concur.